            Case 1:20-cv-01076-LJL Document 23 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               6/19/2020
                                                                       :
METROPOLITAN LIFE INSURANCE COMPANY,                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-1076 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
THELMA LOPEZ and MARIA SOLENILDA                                       :
SEVERINO,                                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The initial pretrial conference was held on June 15, 2020 in which Plaintiff and pro se

Defendants appeared. Each Defendant was accompanied by a family member or friend who

served as a Spanish translator.

        It is hereby ORDERED that a telephonic status conference is scheduled for July 28, 2020

at 3:00 p.m. Parties are directed to dial into the Court’s teleconference number at 888-251-2909,

Access Code 2123101, and follow the necessary prompts.

        The parties shall jointly submit to the Court a proposed Case Management Plan and

Scheduling Order by one week prior to conference. A template is available at

https://www.nysd.uscourts.gov/hon-lewis-j-liman. This document should be filed electronically

on ECF, consistent with the Court’s Individual Practices in Civil Cases, which are available on

the same webpage.

        Plaintiff shall make its motion to dismiss by July 13, 2020.

        SO ORDERED.

Dated: June 19, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
